Case
  Case
     19-04074
        19-04074DocDoc
                    29-1
                       30 Filed
                           Filed03/18/20
                                 03/19/20 Entered
                              Document
                                Order Page
                                           Entered03/18/20
                                          Page
                                             1 of
                                                11
                                                    03/19/2017:23:23
                                                  of 1
                                                             13:50:50 Desc
                                                                                EOD
                                                                       DescProposed
                                                                            Main

                                                                                03/19/2020
                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

    IN RE:                                        § CASE NUMBER: 18-42230
    GEORGE DALE WIGINGTON                         §
    dba WYLIE INDUSTRIES                          §
    dba WYLIE INVESTMENT GROUP,
    Debtor                                           CHAPTER 13

    GEORGE DALE WIGINGTON,
    Plaintiff                                    §
    v.                                           §                ADVERSARY NO. 19-04074
    NATIONSTAR MORTGAGE LLC D/B/A                §
    MR. COOPER, SELECT PORTFOLIO                 §
    SERVICING, INC.,
    Defendants

  ORDER EXTENDING MR. COOPER’S TIME TO FILE RULE 12(b)(6) MOTION AND
       EXTENDING SPS’ TIME TO RESPOND TO AMENDED COMPLAINT

        On consideration of the “Expedited Joint Motion to Extend Mr. Cooper’s Time to File Rule
 12(b)(6) Motion and Extend SPS’ Time to Respond to Amended Complaint” filed by Nationstar
 Mortgage LLC dba Mr. Cooper (“Mr. Cooper”) and Select Portfolio Servicing, Inc. (“SPS”), it is
        ORDERED that the time for Mr. Cooper to file a separate Rule 12(b)(6) motion to
 Plaintiff’s Amended Complaint is extended to March 30, 2020.
        FURTHER ORDERED that the time for SPS to file a responsive pleading to Plaintiff’s
 Amended Complaint is extended to March 30, 2020.
        FURTHER ORDERED that the telephonic scheduling conference set for May 14, 2020,
 at 9:30 am remains unchanged on the docket.


                                                Signed
                                                 Signedon
                                                        on3/19/2020
                                                           3/19/2020
                                                                     SR
                                                                      SR
                                      HONORABLE
                                       HONORABLEBRENDA
                                                  BRENDAT.T.RHOADES,
                                                             RHOADES,
                                      UNITED
                                       UNITEDSTATES
                                              STATESBANKRUPTCY
                                                     BANKRUPTCYJUDGE
                                                                 JUDGE
